UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB (Mark One) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-28813 NEW CENTURY ENERGY CORP. (Exact name of small business issuer as specified in its charter) COLORADO 93-1192725 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) 5851 San Felipe, Suite 775, Houston Texas 77057 (Address of principal executive offices) (713) 266-4344 (Registrant's telephone number) Check whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X]. As of November 15, 2007, the issuer had 56,010,612 shares of common stock, $0.001 par value per share outstanding ("Common Stock"). Transitional Small Business Disclosure Format: Yes [ ] No [X] PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS NEW CENTURY ENERGY CORP. CONSOLIDATED BALANCE SHEET September 30, 2007 (unaudited) ASSETS Current Assets Cash and cash equivalents $ 1,279,889 Restricted cash 1,650,255 Certificate of deposit 50,075 Accounts receivable 1,236,549 Due from Laurus Master Fund, Ltd. 9,121 Inventory 372,578 Prepaid expenses and other 74,774 Total Current Assets 4,673,241 Office equipment, net of $72,515 accumulated depreciation 114,316 Oil and gas properties, using successful efforts accounting Proved properties 61,285,458 Unproved properties 715,469 Wells and related equipment and facilities 7,147,716 69,148,643 Less accumulated depletion and impairment (18,956,168 ) Net oil and gas properties 50,192,475 Deferred loan costs and other assets, net 94,698 TOTAL ASSETS $ 55,074,730 LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accounts payable $ 932,311 Accrued liabilities 692,295 Liabilities related to purchase of Vertica shell 13,004 Royalty payments due 129,199 Current portion of notes payable 23,282,434 Derivative liability for Laurus warrant 214,430 Derivative liability for Laurus stock option 360,017 Single compound embedded derivatives within convertible note 340,831 Derivative liability for Laurus December option 278,292 Total Current Liabilities 26,242,813 2 Notes payable, less current portion (net of unamortized discount and loan costs of $2,030,864) 40,317,665 Asset retirement obligation 458,175 Total Liabilities 67,018,653 Commitments and Contingencies (see Note 12) Stockholders' Deficit Preferred stock, $.001 par, 20,000,000 shares authorized, Series A convertible preferred shares, no shares issued and outstanding Series B convertible preferred shares, 2,000,000 shares designated, none issued Common stock, $.001 par value, 200,000,000 shares authorized, 56,010,612 shares issued and outstanding 56,011 Additional paid in capital 9,952,743 Retained deficit (21,952,677 ) Total Stockholders' Deficit (11,943,923 ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ 55,074,730 The accompanying notes are an integral part of these unaudited consolidated financial statements. 3 NEW CENTURY ENERGY CORP. CONSOLIDATED STATEMENTS OF OPERATIONS September 30, 2007 and 2006 (unaudited) Three months ended September 30 2007 2006 Nine months ended September 30 2007 2006 Revenues Oil and gas sales $ 3,365,410 $ 4,266,242 $ 8,923,576 $ 11,741,662 Gain on sale of assets - - 24,980 - Gas operations consulting 14,507 - 30,031 - Total Revenues 3,379,917 4,266,242 8,978,587 11,741,662 Expenses Exploration 511,508 140,412 1,613,821 626,309 Lease operating 991,896 392,260 2,117,206 867,058 Production taxes 149,031 197,927 406,497 565,673 Depreciation, depletion and amortization 2,075,046 2,953,290 6,351,859 6,797,462 General and administrative 308,851 309,794 858,995 1,022,120 Total expenses 4,036,332 3,993,683 11,348,378 9,878,622 Operating income (loss) (656,415 ) 272,559 (2,369,791 ) 1,863,040 Other income (expense) Net decrease in fair value of derivative liabilities 431,524 590,814 868,804 345,726 Gain/(loss) on natural gas put option 20,385 - (23,460 ) - Interest and amortization of discount on debt (2,343,799 ) (2,373,696 ) (7,029,828 ) (5,636,976 ) Write down of Vertica debt 15,418 34,417 46,256 45,948 Interest and other income 26,374 56,629 235,991 98,059 Other expenses, net 3,027 (2,018 ) 3,027 (3,284 ) Total other income (expense) (1,847,071 ) (1,693,854 ) (5,899,210 ) (5,150,527 ) Loss before income taxes (2,503,486 ) (1,421,295 ) (8,269,001 ) (3,287,487 ) Income tax expense (benefit) - NET LOSS $ (2,503,486 ) $ (1,421,295 ) $ (8,269,001 ) $ (3,287,487 ) Basic and diluted loss per share $ (0.04 ) $ (0.03 ) $ (0.15 ) $ (0.06 ) Weighted average common shares used in basic and dilutedloss per share 56,010,612 56,010,610 56,010,612 55,868,121 The accompanying notes are an integral part of these audited consolidated financial statements. 4 NEW CENTURY ENERGY CORP. CONSOLIDATED STATEMENTS OF CASH FLOWS Nine Months Ended September 30, 2007 and 2006 (unaudited) 2007 2006 Cash flows from operating activities Net loss $ (8,269,001 ) $ (3,287,487 ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation, depletion and amortization 6,351,859 6,797,462 Write down of liabilities on Vertica reverse merger (46,256 ) (45,948 ) Stock for services - 50,000 Amortization of deferred loan costs 19,059 100,095 Accretion of asset retirement obligation 66,989 18,485 Accretion of discount on notes to interest expense 1,298,206 1,236,916 Net decrease in fair value of derivative liabilities (868,804 ) (345,726 ) Loss on natural gas put option 23,460 - Interest earned on restricted cash (136,997 ) (1,054 ) Settlement with former officer - (25,482 ) Changes in working capital: Accounts receivable 686,565 (56,943 ) Inventory (46,487 ) (152,869 ) Prepaid expenses and other 153,007 12,336 Accounts payable 101,220 (227,039 ) Accrued liabilities (278,080 ) 444,422 Royalty payments payable (15,343 ) - Net cash provided by (used in) operating activities (960,603 ) 4,517,168 Cash flows from investing activities Acquisition of Mustang Creek assets (Notes 3 & 4) - (32,787,219 ) Acquisition of Lindholm-Hanson gas unit and wells, net of cash acquired (Note 7) - (1,530,874 ) Capital expenditures on other oil and gas properties (591,812 ) (2,133,801 ) Investment in unproved property (502,109 ) - Investment in drilling exploratory wells at Mustang Creek (4,751,728 ) - Decrease in drilling advances 62,628 259,947 Purchase of office equipment - (110,903 ) Investment in marketable securities 4,463 (75,000 ) Changes in other assets 2,000 (52,000 ) Net cash used in investing activities (5,776,558 ) (36,429,850 ) 5 Cash flows from financing activities Proceeds from Mustang Creek notes financing (Note 3 &4) - 43,345,295 Payments to reduce long-term debt (2,959,881 ) (6,023,511 ) Payments for deferred loan costs - (108,421 ) Cash restricted for drilling program 3,452,653 - Net cash provided by financing activities 492,772 37,213,363 Net (decrease) increase in cash (6,244,389 ) 5,300,681 Cash and cash equivalents at beginning of the period 7,524,278 3,311,665 Cash and cash equivalents at end of the period $ 1,279,889 $ 8,612,346 Supplemental cash flow information: Interest paid $ (5,779,467 ) $ (4,299,930 ) Income taxes paid $ $ 6 NEW CENTURY ENERGY CORP. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1 - BASIS OF PRESENTATION Certain information and footnote disclosures normally in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to the rules and regulations of the Securities and Exchange Commission; however, management believes the disclosures which are made are adequate to make the information presented not misleading. These consolidated financial statements and footnotes should be read in conjunction with the consolidated financial statements and notes thereto included in New Century Energy Corp.’s Annual Report on Form 10-KSB for the year ended December 31, 2006, and Management’s Discussion and Analysis of Financial Condition and Results of Operations. The financial information of New Century Energy Corp. (“New Century” or the “Company”) and its wholly owned subsidiaries, Century Resources, Inc. and Gulf Coast Oil Corporation (“Gulf Coast”- See Note 3), for the three and nine months ended September 30, 2007 and 2006, has not been audited. However, in the opinion of management, all adjustments (which include only normal recurring adjustments) necessary to present fairly the results of operations for the periods presented have been included therein. Certain reclassifications have been made to conform to the prior year’s consolidated financial statements to the current year presentation. These reclassifications had no effect on reported earnings. The results of operations for the first nine months of the year are not necessarily indicative of the results of operations that might be expected for the entire year. NOTE 2 - LIQUIDITY The Company incurred a net loss of approximately $2.5 million in the third quarter of 2007 and for the nine months ended September 30, 2007, it reported a net loss of approximately $8.3 million. On July 10, 2007, the Company extended the maturity date of the balloon payment under its $9.5 million Secured Term Note, which was approximately $6.4 million at September 30, 2007, from July 2007 to December 31, 2007.The $15 million Secured Convertible Term Note has a balloon payment of $11.1 million due June 30, 2008.The Secured Convertible Term Note and the Secured Term Note had a combined balance of $18,959,391 at September 30, 2007. The Company’s aggregate indebtedness to its primary lender, Laurus Master Fund, Ltd. (“Laurus”), is secured by its oil and gas properties, which had a net present value (at 10% discount) of approximately $52 million as of December 31, 2006.As of September 30, 2007, the Company’s aggregate indebtedness to its primary lender totaled approximately $57.3 million, plus the fair value of its derivative liabilities (approximately $1.2 million at September 30, 2007).The remaining $8.3 million of aggregate indebtedness at September 30, 2007 has been assigned to various related parties of Laurus (see Note 5). The Company has approximately $2.9 million in cash and cash equivalents at September 30, 2007, of which $1.7 million is restricted for use by its primary lender for its drilling program, reduction of its indebtedness to the primary lender or as specified by the lender. The Company had approximately $1.2 million in accounts receivable, including approximately $9,100 due from its primary lender, which can also be used to reduce its indebtedness or for other working capital requirements. The Company has maintained a satisfactory credit relationship with the primary lender over the past 27 months, as it has made its principal and interest payments when due, or has successfully negotiated amendments to its various loan agreements providing more flexible terms if and when needed. The Company has successfully financed four of its five acquisitions with borrowings from this primary lender, with the remaining acquisition being a cash purchase. Accordingly, the Company believes it will be successful in meeting its working capital requirements through the end of 2007 and into the beginning of 2008, contingent upon the successful negotiation of a refinancing of both its $6.4 million December 2007 balloon payment under the Secured Term Note to a date beyond 2007 and its $11.1 million balloon payment under the Secured Convertible Term Note to a date beyond June 30, 2008.However, there can be no assurance that successful refinancings will occur. Our growth and continued operations could be impaired by limitations on our access to the capital markets. In the event that we do not generate the amount of revenues from our oil and gas properties which we anticipate, and/or we decide to purchase additional oil and gas properties and are required to raise additional financing, we may be forced to scale back our operations which would have a material adverse impact upon our ability to pursue our business plan. We have no commitments from officers, directors or affiliates to provide funding. There can be no assurance that capital from outside sources will be available, or if such financing is available, it may involve issuing securities senior to our common stock or equity financings which are dilutive to holders of our common stock. In addition, in the event we do not raise additional capital from conventional sources, it is likely that our growth will be restricted and we may need to scale back or curtail implementing our business plan. 7 NOTE 3 - ACQUISITION OF MUSTANG CREEK I WELLS AND LEASES AND GULF COAST SECURED TERM NOTE On April 28, 2006, the Company’s then newly formed wholly-owned subsidiary, Gulf Coast Oil Corporation, a Delaware corporation (“Gulf Coast”) entered into an Asset Purchase Agreement with Manti Resources, Inc., a Texas corporation, Manti Operating Company, a Texas corporation, and Manti Mustang Creek, Ltd., a Texas limited partnership. We acquired a 93.75% working interest in 10 oil wells and one gas well and a 70.31% working interest in one additional oil well, as well as revenue interests of 72.19% in 9 of the wells and 41.01% and 70.80% in the other two wells, (collectively “Mustang Creek Assets”). The purchase price of the Mustang Creek Assets was $33,000,000. The effective date of the purchase was December 1, 2005. The following table summarizes the initial estimated fair values of the assets acquired. Mustang Creek I Wells and Mineral Interests: Leasehold costs $ 31,121,397 Equipment 1,878,603 Total assets acquired $ 33,000,000 A summary of the acquisition consideration is as follows: Purchase price $ 33,000,000 Closing costs 65,969 Mustang Creek revenue for 5 months (4,809,904 ) Mustang Creek expenses for 5 months 584,295 Net cash paid $ 28,840,360 8 GULF COAST NOTE On April 26, 2006, Gulf Coast entered into a Securities Purchase Agreement with Laurus Master Fund, Ltd. (“Laurus”), whereby Gulf Coast sold Laurus a Secured Term Note in the amount of $40,000,000 (the “Gulf Coast Note”) with the following features: Interest Rate - Wall Street Journal Prime Rate plus two points but not less than eight percent Maturity Date- April 26, 2009 Amortizing Amount- 80% of net production revenue from Mustang Creek Assets- with a minimum monthly payment of $150,000 Warrant - to purchase up to 49% of the shares of Gulf Coast Stock - exercisable at a price of $.001 per share only after this debt is paid Repayment - A portion of the proceeds from the issue of the New Century Energy Corp. December 2006 Secured Term Note (see Note 5), totaling $5,235,788, was used to pay principal on this note on or about December 29, 2006. At September 30, 2007, the Gulf Coast Note was classified as follows: Gross amount $ 31,069,088 Less : unamortized discount (866,722 ) Net amount $ 30,202,366 The accretion of discount and deferred loan costs related to the Gulf Coast Note for the three months ended September 30, 2007 were $103,775 and $5,415, respectively.For the nine months ended September 30, 2007, the accretion of the discount and deferred loan costs related to the Gulf Coast Note were $307,143 and $16,066, respectively. From July to September 2007, Laurus notified New Century that it had assigned an aggregate of approximately $4,427,065 of the Gulf Coast Note to various related parties of Laurus.Laurus has also acknowledged that none of our rights and obligations under the Gulf Coast Note would be affected by such assignments. 9 NOTE 4- ACQUISITION OF MUSTANG CREEK II WELLS AND LEASES AND JUNE 2 NOTE ACQUISITION OF MUSTANG CREEK II WELLS AND LEASES On June 30, 2006, Gulf Coast entered into an Asset Purchase Agreement with J&P Family Properties, Ltd. and Lara Energy, Inc. for assets which Gulf Coast purchased 7/8th of on April 28, 2006. The purchase price of the June 2006 Assets was $4,450,000, which amount was paid from funds received from Gulf Coast’s sale of the June 2006 Gulf Coast Note. The effective date of the June 2006 Asset Purchase Agreement was December 1, 2005. As a result of the June 2006 Asset Purchase Agreement, Gulf Coast holds a 100% working interest in the producing properties and undeveloped oil and gas mineral leases, other than one well, in which Gulf Coast holds a 75% interest. The following table summarizes the initial estimated fair values of the assets acquired. Mustang Creek II Wells and Mineral Interests: Leasehold costs $ 4,324,760 Equipment 125,240 Total assets acquired $ 4,450,000 A summary of the acquisition consideration is as follows: Purchase price $ 4,450,000 Closing costs 19,548 Mustang Creek revenue for 7 months (630,176 ) Mustang Creek expenses for 7 months 107,487 Net cash paid $ 3,946,859 JUNE 2 On June 30, 2006, Gulf Coast entered into a second Securities Purchase Agreement with Laurus Master Fund, Ltd. whereby Gulf Coast sold Laurus a Secured Term Note (“June 2006 Gulf Coast Note”) in the amount of $5,000,000. The note was liquidated, in part, with proceeds from the Mustang Creek production during the second half of 2006. In addition, a portion of the proceeds from the issuance of the New Century Energy Corp. December 2006 Secured Term Note (see Note 5), totaling $4,700,237 was used to pay the remaining principal on this note on or about December 29, 2006. The amount represented full and final settlement for the note. 10 NOTE 5 - NEW CENTURY ENERGY NOTES PAYABLE As of September 30, 2007, the Company’s aggregate indebtedness to its primary lender, Laurus, totaled approximately $57.3 million, plus the fair value of its derivative liabilities of approximately $1.2 million.The remaining $8.3 million of aggregate indebtedness at September 30, 2007 has been assigned to various related parties of Laurus as detailed below.Laurus has also acknowledged that none of our rights and obligations under notes which were assigned would be affected by such assignments.From July to September 2007, Laurus notified us that it had made the following assignments of which $232,170 was repaid during the third quarter of 2007: Second Amended And Restated Secured Term $ 844,968 December 2006 Secured Term 3,242,597 Gulf Coast 4,427,065 Total assignments of notes payable $ 8,514,630 SECOND AMENDED AND RESTATED SECURED CONVERTIBLE TERM NOTE In connection with the first acquisition of a 6.2% working interest and a 5.464% net revenue interest in the Lindholm-Hanson Gas Unit on June 30, 2005, we entered into a Securities Purchase Agreement with Laurus Master Fund, Ltd., to sell a Secured Convertible Term Note in the principal amount of $15,000,000. The Secured Convertible Note as amended and restated includes the following features: Interest Rate - Wall Street Journal Prime Rate plus two points but not less than seven percent Maturity Date - June 30, 2008 Amortizing Amount - $100,000, beginning January 1, 2007. With the signing of the December 2006 Secured Term Note, (see below) we entered into a Second Amended and Restated Secured Convertible Term Note which revised the current amortization payments for the note. Under the Restated Convertible Note (signed December 2005), we were obligated to make monthly amortization payments under the Restated Convertible Note of $250,000 per month, beginning July 1, 2006. The Second Restated Convertible Note revised the amortization payments such that, beginning January 1, 2007, through December 31, 2007, we are required to make monthly amortization payments of $100,000, and beginning January 1, 2008, through June 1, 2008, we are required to make monthly amortization payments of $250,000 per month. On June 30, 2008, a balloon payment of $11,050,000 is due. Conversion Convertible into 24,193,548 shares of Common Stock at a conversion price of $0.62 per share. Warrant - Purchase up to 7,258,065 shares of Common Stock at $0.80 per share. Option - Purchase up to 10,222,784 shares of our Common Stock for $0.001 per share (as amended). December Option - Purchase up to 5,061,392 shares of our Common Stock for $0.001 per share (as amended). Registration Rights - Granted Laurus registration rights to the shares convertible in connection with the Convertible Note and exercisable in connection with the Warrant and Option pursuant to a Registration Rights Agreement. (Such agreement has been subsequently amended, see below). Restrictions Laurus is restricted to owning not more than 9.99% of the outstanding common stock of the Company at any time. Shares issued in connection with the exercise of the Option can only be sold after the Secured Convertible Term Note is paid in full, and the Laurus Warrant is exercised. The December Option can only be exercised after the Secured Convertible Term Note is paid in full and the Laurus Warrant has been exercised. 11 The Secured Convertible Note was deemed to have both freestanding and embedded derivatives. The Laurus Warrant and Laurus Option have been accounted for as freestanding derivative liabilities and are fair valued under the Black-Scholes method. The interest rate adjustment, optional redemption, form of payment and conversion features of the Secured Convertible Note have been bundled together as a Single Compound Embedded Derivative Liability, and are fair valued under a layered discounted probability-weighted expected cash flow methodology (See Note 6). On December 30, 2005, we entered into a Third Amendment Agreement ("Third Amendment") to create the Restated Convertible Note and a December Option. The December Option provides Laurus the right to purchase up to 5,061,392 shares of our common stock at $0.001 per share. Laurus agreed not to exercise any rights until: (a) payment in full of all of the obligations of the Company under the June 2005 Restated Note have been paid in full and (b) the exercise of the Warrant by Laurus. (See Note 6) In December 2006, the Company entered into the Eighth Amendment Agreement (the "Eighth Amendment") with Laurus which amended the terms of our June 30, 2005 Common Stock Purchase Warrant ("Warrant") and June 30, 2005 and December 31, 2005 Options (the "Options") with Laurus, to add a cashless exercise feature, whereby Laurus may exercise the Warrant and/or Options and receive an amount of shares of our common stock equal to the number of shares exercised multiplied by the exercise price of the security divided by the Fair Market Value of our common stock (as defined in the Warrant and Options). Laurus also agreed that we would no longer be bound by the Registration Rights Agreement entered into in connection with our June 30, 2005 closing with Laurus, and therefore, would no longer be required to register the shares of common stock issuable to Laurus in connection with the conversion of the Secured Convertible Term Note or exercise of the Options. Laurus agreed pursuant to the Eighth Amendment that it would not be able to affect a cashless exercise of the Warrant shares until December 4, 2007. Additionally, Laurus agreed that it would not be able to affect a cashless exercise of the Option shares, until the earlier of (i) the date the shares of common stock exercisable in connection with the Warrant are registered pursuant to an effective registration statement and (ii) December 4, 2007. Laurus also agreed that if a registration statement covering all of the shares of common stock issuable in connection with the exercise of the Warrant has been declared effective and remains effective, Laurus would be required to pay cash to exercise the Warrant, and the cashless exercise would not be available to Laurus. On or about January 10, 2007, we entered into an Agreement to Rescind the Eighth Amendment Agreement (the "Rescinding Agreement"), whereby we and Laurus agreed to rescind the Eighth Amendment in its entirety, and that all of the provisions of the Registration Rights Agreement, Options and Warrant which were revised by the Eighth Amendment would be restored, and the Registration Rights Agreement, Options and Warrant would have the same terms and conditions as they had immediately prior to the parties entry into the Eighth Amendment Agreement. At September 30, 2007, the $12.6 million unpaid principal balance of the Second Amended and Restated Secured Convertible Term Note is a current liability and is comprised of: Gross amount $ 12,600,000 Less: unamortized discount (983,862 ) Net amount $ 11,616,138 For the three months ended and nine months ended September 30, 2007, the accretion of discounts related to the Second Amended and Restated Secured Convertible Term Note was $318,916 and $931,991, respectively. THIRD AMENDED AND RESTATED SECURED TERM NOTE In connection with the second acquisition of a 7.25% working interest and a 5.43% net revenue interest of the Lindholm-Hanson Gas Unit, on September 19, 2005, the Company executed a Secured Term note in the amount of $9,500,000, with the following features, as amended and restated: Interest Rate - 20% Maturity Date - December 31, 2007 Amortizing Amount - The greater of 80% of gross proceeds paid from 5.4375% net revenue interest in Lindholm-Hanson Gas Unit or monthly interest. 12 Amendments - On March 30, 2006, we entered into the Amended and Restated Secured Term Note agreement with Laurus. The agreement extended the maturity date of the note from March 19, 2006 to January 2, 2007. It also provided for monthly amortizing payments equal to 80% of gross proceeds paid from 5.4375% net revenue interest in Lindholm-Hanson Gas Unit. Concurrent with the signing of the December 2006 Secured Term Note (see below), we entered into a Second Amended and Restated Secured Term which revised the current amortization payments for this note to be the greater of 80% of the gross proceeds paid from 5.4375% net revenue interest in Lindholm-Hanson Gas Unit or the current month interest. We also extended the maturity date of this note from January 2, 2007 to July 2, 2007. On July 10, 2007, we entered into the Third Amended and Restated Secured Term Note with Laurus.The agreement extended the maturity date of the Secured Term Note from July 2, 2007 to December 31, 2007. At September 30, 2007 the unpaid balance of the Third Amended and Restated Secured Term was $6,351,391. The entire balance of this note is a current liability. From July to September 2007, Laurus notified us that it had assigned approximately $844,968 of the Secured Term Note to various related parties of Laurus.Laurus has also acknowledged that none of our rights and obligations under the note would be affected by such assignments. DECEMBER 2 On December 28, 2006, we entered into a Securities Purchase Agreement with Laurus in which we sold a secured term note (“December 2006 Secured Term Note”) in the amount of $16,210,000 with features as follows: Interest Rate - Wall Street Journal Prime Rate plus two points but not less than eight percent Maturity Date - January 4, 2010 Amortizing Amount - Monthly payments of $200,000, beginning on July 1, 2007 Use of Proceeds - Management discretion $ 1,000,000 Liquidate Gulf Coast June 2006 Note (see Note 4) 4,700,237 Payment on Gulf Coast Note (see Note 3) 5,235,788 Interest on Gulf Coast June 2006 Note 63,975 Fees to Laurus 240,000 Escrow fees 3,000 Restricted Cash 4,967,000 $ 16,210,000 Restricted Cash is held by Laurus as security for our obligations under the closing documents and is payable in $1,500,000 increments every ninety days, until the entire amount is disbursed, at Laurus’ sole discretion. At September 30, 2007, the remaining balance of the Restricted Cash is $1,650,255. 13 At September 30, 2007, the December 2006 Secured Term Note was comprised as follows: Gross amount $ 15,610,484 Less: unamortized discount (180,280 ) Net amount $ 15,430,204 The accretion of discount costs related to the $16.2 million Secured Term note for the three and nine months ended September 30, 2007 was $19,931 and $59,072, respectively. From July to September 2007, Laurus notified us that it had assigned approximately $3,242,597 of the December 2006 Secured Term Note to various related parties of Laurus.Laurus has also acknowledged that none of our rights and obligations under the note would be affected by such assignments. A recap of the Company’s Notes Payable as of September 30, 2007 follows: Current portion: Second Amended and Restated Secured Convertible $ 12,600,000 Second Amended And Restated Secured Term 6,351,391 December 2006 Secured Term 2,400,000 Gulf Coast 1,931,043 Total current portion of notes payable $ 23,282,434 Noncurrent portion: December 2006 Secured Term $ 13,210,484 Gulf Coast 29,138,045 Total noncurrent portion of notes payable $ 42,348,529 Less: Unamortized discount (2,030,864 ) Notes payable, less current portion (net of unamortized discount) $ 40,317,655 Interest and amortization of discount on debt expense for each of the three and nine month periods ended September 30th are as follows: Three months ended September 30 20072006 Nine months ended September 30 20072006 Interest expense on notional balance $ 1,896,410 $1,945,416 $5,713,211 $4,299,965 Accretion on notes discounts 442,622 420,071 1,298,206 1,064,129 Amortization of deferred loan costs 4,767 8,209 18,411 272,882 $2,343,799 $2,373,696 $7,029,828 $5,636,976 14 NOTE 6 - DERIVATIVE LIABILITIES The following assumptions were used in the valuation of the derivative liabilities at September 30, 2007: Probability-Weighted Expected Cash Flow Methodology - Assumptions: Single Compound Embedded Derivative within Convertible Note Risk - free interest rate 4.05% Prime rate 8.25% Default status 5.00% Increasing by 0.1% monthly Alternative financing available and exercised 00.00% (Exercised only if the market price is greater than $0.92) Trading volume, gross monthly dollars 5.00% Monthly increase Annual growth rate of stock price 10.00% Future projected short-term volatility 125.00% Likelihood of subsequent stock issuance with less than original conversion price 5% - 10% The determination of fair value includes significant estimates by management including volatility of the Company's common stock, interest rates and the probability of redemption of a future dilutive financing transaction among other items. The anti-dilution protection value was estimated using the layered-discounted probability weighted cash flow model with a call option variable calculation.The estimated probability of a dilutive financing transaction was based on the rationale that the Company does not currently plan to issue convertible debt in the future, and any refinancing of the existing convertible debt would be made from traditional (non-convertible) debt or equity financing. Therefore, a small probability has been assigned to the reset provision at September 30, 2007, in the unlikely event the Company would be required to issue equity securities that would requirea reset in the future. The Convertible Note is potentially convertible into an unlimited number of common shares (as a result of a reset provision upon the Company issuing additional shares at less than the original conversion price), resulting in the Company no longer having the control to physically or net share settle existing non-employee options and warrants.
